Citation Nr: 1821637	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-27 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and based on housebound status. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1972. 
This case comes before the Board of Veteran's Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal was remanded in October 2016 and is now ready for adjudication.


FINDINGS OF FACT

1. Based solely on his service-connected disabilities, the Veteran does not require the assistance of another person in meeting his daily needs such as eating, dressing, and walking; nor does his service-connected disability prevent him from being able to protect himself from the hazards and dangers of his daily environment.

2. The Veteran does not meet the schedular requirements for SMC housebound benefits and does not need SMC housebound benefits as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for SMC by reason of the need for regular aid and attendance of another person or by being housebound have not been met.  38 U.S.C. §§ 1114, 1502, 1521, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran. 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and VA examinations are associated with the claims file. 

The Board notes that this appeal was remanded in October 2016 in order to schedule the Veteran for a Board hearing.  The Veteran withdrew his hearing request through his representative.  Therefore, the Board is now satisfied that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Aid and Attendance

The Veteran asserts that he is entitled to SMC based on aid and attendance as a result of his service-connected disabilities, specifically, his type 2 diabetes mellitus (DM II).

In addition to any benefits already received, a veteran may also be entitled to SMC benefits where there is an established need for regular aid and attendance based on service-connected disabilities.  38 U.S.C. § 1114 (l) (2012); 38 C.F.R. § 3.350 (b)(3) (2017).  Requiring aid and attendance means that a person is helplessness or so nearly helpless as to require the regular aid and attendance of another person.

A veteran will be considered to be in need of regular aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352 (a) (2017).  See also 38 C.F.R. § 3.351 (b), (c) (2017).

The criteria to be considered in establishing a factual need for aid and attendance include:
* The inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; 
* Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); 
* Inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; 
* Inability to attend to the wants of nature; or, 
* Incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.
See 38 C.F.R. § 3.352 (a).

Being bedridden is a proper basis for the determination. "Bedridden" is that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352 (a) (2017).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a claimant is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

In this case, the evidence does not indicate that SMC is warranted based on the need for aid and attendance.  Throughout the period on appeal, the Veteran has reported some difficulty with independence in activities such as walking, dressing, bathing, self-grooming, shopping, and transportation.  However, a September 2012 VA examination revealed that the Veteran was able to drive around his home town and walk without assistance up to a few hundred yards.  Additionally, a February 2013 VA examination noted that the Veteran did not need nursing home care or assistance in bathing and tending to other hygiene needs.  Although the Veteran expressed concern about leaving his house because he is afraid of his sugar dropping, his medical records do not indicate that he has been prescribed bedrest by a physician.  Furthermore, the September 2012 VA examiner noted that the Veteran was unrestricted in leaving his home and could perform all functions of self-care.

During a January 2013 VA examination the Veteran reported loss of memory, however the examiner noted that he responded appropriately to questions.  The examiner diagnosed the Veteran with mild cognitive disorder.  The Veteran's April 2014 VA examination revealed that he tries to do things around the house depending on his sugar levels, showers independently, has no problem going to the bathroom, and can drive downtown to the McDonalds or Dairy Queen.  Additionally, the Veteran reported that he is able to sit down at his barn and watch the wild life and has three dogs that occupy him.  During an April 2014 examination, the Veteran's wife reported that he was becoming increasingly forgetful.  However, the examiner noted that the Veteran seemed to have a good memory for the details.  During his examination, the Veteran did struggle at times, sometimes saying his was getting confused.  However, the examiner noted there was no demonstration of confusion and he did not have difficulty comprehending instructions.  Additionally, the examiner stated that the Veteran did not have any obvious defects in memory or cognition during the interview.  The examiner opined that the Veteran's profile overall was indicative of mild decline.  

The Veteran underwent a VA examination in March 2015 and reported that he sits at home a lot, watches TV, and helps plant and repot flowers in the Spring.  The Veteran also reported that his sleep is disrupted by waking up with a feelings of shortness of breath and sweating.  He states that he has to eat because he is having hypoglycemia.  The examiner noted that the Veteran did not report symptoms of sleep disturbance due to mild cognitive decline.  The examiner stated that there were some borderline issues with attention, concentration, and memory, but these were set in the context of generally intact functioning in these areas.  Overall, the examiner opined that the clinical impression is mild impairment with a mild dysexecutive profile and memory less affected.  The Veteran has not had to seek medical care for low blood sugar and has lost weight over the last year due to restricting food intake and not due to diabetes.  An examination conducted in November 2015 revealed that the Veteran needed assistance with getting up and down in the tub and depends on his wife to help assist him with bathing and hygiene.  However, this was due to problems with his right shoulder and not due to his diabetes.  

The Board acknowledges the statements of the Veteran and his wife that he is entitled to aid and assistance because his wife must help him during his numerous hypoglycemic episodes that result in confusion, the inability to make decisions, and that he believes he would die if it wasn't for his wife.  However, as indicated above, the Veteran has not had to seek medical care for his low blood sugar, is able to spend time outdoors, and can drive himself downtown.  Additionally, during a April 2014 medical examination, the Veteran reported that drove from his home alone.

During a April 2014 neuropsychological evaluation, the Veteran was diagnosed with mild neurocognitive disorder due to vascular disease, without behavioral disturbance.  The examiner opined that the diagnosis indicates that the Veteran's mild cognitive decline are more likely than not related to his cardiovascular issues, including coronary artery disease and diabetes.  The April 2014 VA examiner also opined that it was at least as likely as not that the Veteran's mild neurocognitive disorder is proximately due to or the result of his service connected coronary artery disease and DM II.  Even giving the Veteran the benefit of the doubt and attributing his neurocognitive disorder to his coronary artery disease and DM II, the Veteran's memory loss problems still do not make him housebound.  As indicated above, the Veteran continues to be somewhat independent in his activities of daily living and his memory issues do not require him to stay home. 
The critical requirement in 38 U.S.C. § 1114 (l) is that the aid and attendance must be necessary as the result of a service-connected disability or disabilities.  The Board understands that the Veteran has multiple service-connected debilitating disabilities.  However, as the evidence does not show that these service-connected disabilities necessitate aid and attendance, the Board must deny his claim.

Housebound

If not in need of regular aid and attendance, a veteran may also be entitled to special monthly compensation for housebound benefits if, in addition to having a single permanent disability rated 100 percent disabling under the VA Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the Veteran either: 
* Has an additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems; or 
* Is "permanently housebound" by reason of disability or disabilities. This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  See 38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i) (2017).

While the total disability requirement must be met by a single disability, the 60 percent requirement may be met by applying the combined rating of the Veteran's remaining disabilities.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (noting that combined ratings to satisfy the second requirement but not the first).  Moreover, in order to be considered "permanently housebound," the requirement that the Veteran be "substantially confined" to the home or its immediate premises is broadly construed and met when the Veteran is simply unable to leave the home to earn a living, as opposed to requiring that the Veteran be unable to leave the house at all. 38 U.S.C. § 1114 (s).

The Board determines that the requirements for SMC based on housebound status have not been met.  The Veteran is service-connected for coronary artery disease, diabetes mellitus, mild vascular neurocognitive disorder associated with diabetes mellitus, peripheral vascular disease of the lower left extremity, and erectile dysfunction claimed as impotence.  In order to be eligible for SMC housebound, the Veteran must be assigned a total disability rating with another 60 percent rating. See 38 U.S.C. § 1114 (s).  While the Veteran receives a 60 percent rating for coronary artery disease (CAD), he has not been assigned a total disability rating for any of his service connected disabilities.  Additionally, the Board notes that the Veteran received two stents in his heart, however he has not asserted that he is housebound due to his CAD.  Therefore, his claim for SMC housebound benefits must be denied. 

Alternatively, the Veteran could demonstrate that he is permanently housebound due to service-connected disabilities.  However, for the reasons explained previously, the Veteran is not considered to be permanently housebound due to his service-connected disabilities for VA disability purposes. 

The Board has also considered the Veteran's statements regarding the severity of his symptoms as to warrant SMC for aid and attendance or based on housebound status.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities or render an opinion as to their effect on his activities of daily living.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 
On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities and his ability to live independently has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. 

In conclusion, the evidence does not support the Veteran's claim for SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound.  As the weight of the evidence is against his claim for entitlement to SMC, the appeal is denied.


ORDER

SMC by reason of the need for regular aid and attendance of another person or by being housebound is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


